Exhibit 10.1(h)

PLEDGE SUPPLEMENT

This Pledge Supplement is dated as of October 3, 2016 and is provided in
accordance with the terms of the Pledge Agreement referenced below. The
undersigned directs that this Pledge Supplement be attached to the Pledge
Agreement, dated as of October 3, 2016 by and among GREEN PLAINS I LLC, a
Delaware limited liability company, GREEN PLAINS II LLC, a Delaware limited
liability company, and each other person who joined thereto as a Pledgor, and
Maranon Capital, L.P., in its capacity as Agent (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Pledge
Agreement”; capitalized terms used and not defined herein having the meanings
assigned thereto in the Pledge Agreement) and that the equity interests listed
below shall be deemed to be part of the Pledged Collateral.

The undersigned hereby certifies that the representations and warranties in
Section 4 of the Pledge Agreement are true and correct, as to the shares and
other property pledged pursuant to this Pledge Supplement. The undersigned
further agrees that this Pledge Supplement may be attached to the Pledge
Agreement and that the Pledged Securities listed on this Pledge Supplement are a
part of the Pledged Securities referred to in the Pledge Agreement and shall
secure all Obligations referred to in the Pledge Agreement.

 

Issuer

  

Class or
Other
Description of
Pledged
Securities

   Certificate
Number (if
applicable)    Number of
Pledged
Securities    Total
Outstanding
Securities    Percentage of
Total
Outstanding
Securities
Pledged  

SCI Ingredients Holdings, Inc.

   Common Stock    C-2    100    100      100 % 

- REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS -



--------------------------------------------------------------------------------

GREEN PLAINS II LLC

By

 

/s/ Todd Becker

Name:  

Todd Becker

Title:  

President and Chief Executive Officer